                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


TRAVIS DELANEY WILLIAMS,

                        Plaintiff,

               v.                                           Case No. 20-C-707

SHERYL KINYON, DANIELLE HAGAN,
ERIN WHIRLE, SANDRA MCARDLE,
JAMIE ADAMS, JULIA PAYNE,
ANDREA TITLBACH, J. HILL, and
JOHN DOE,

                        Defendants.


                                      SCREENING ORDER


       Plaintiff Travis Delaney Williams, who is currently serving a state prison sentence at the

Wisconsin Secure Program Facility and representing himself, filed a complaint under 42 U.S.C.

§ 1983, alleging that his civil rights were violated. This matter comes before the court on

Williams’ motion for leave to proceed without prepaying the full filing fee and to screen the

complaint.

                    MOTION TO PROCEED WITHOUT PREPAYING THE FILING FEE

       Williams requested leave to proceed without prepaying the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Williams filed a certified copy of

his prison trust account statement for the six-month period immediately preceding the filing of his

complaint, as required under 28 U.S.C. § 1915(a)(2), and was assessed an initial partial filing fee

of $2.16. Williams’ moved to waive his obligation to pay an initial partial filing fee. The court




        Case 1:20-cv-00707-WCG Filed 07/28/20 Page 1 of 11 Document 17
denied his motion, explaining that, although he did not have assets to pay the fee, he had means to

do so. Williams filed a motion for reconsideration, but then, a couple of weeks later, paid $3.00

toward the filing fee. Accordingly, the court will grant his motion for leave to proceed without

prepaying the filing fee and will deny as moot his motion for reconsideration.

                                    SCREENING OF THE COMPLAINT

        The court has a duty to review any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity, and dismiss any complaint

or portion thereof if the prisoner has raised any claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915A(b). In screening a complaint, the

court must determine whether the complaint complies with the Federal Rules of Civil Procedure

and states at least plausible claims for which relief may be granted. To state a cognizable claim

under the federal notice pleading system, plaintiffs are required to provide a “short and plain statement

of the claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must be at least sufficient

to provide notice to each defendant of what he or she is accused of doing, as well as when and where

the alleged actions or inactions occurred, and the nature and extent of any damage or injury the actions

or inactions caused.

        A complaint must contain sufficient factual matter “that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “The

pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it demands more

than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (quoting Twombly, 550 U.S.

at 555). “The tenet that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Id. To survive a motion to dismiss, a complaint must


                                                      2

         Case 1:20-cv-00707-WCG Filed 07/28/20 Page 2 of 11 Document 17
contain sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 556. “[T]he complaint’s allegations must be enough to raise a right to relief above the

speculative level.” Id. at 555 (internal quotations omitted).

                                   ALLEGATIONS OF THE COMPLAINT

        Williams alleges that, early in the morning of June 24, 2019, he fell as he walked from his

bed to his toilet, injuring his knee, left arm, and elbow. Williams asserts he pressed the emergency

call button and told John Doe officer that his arm and knee were swollen and very painful. He

also told John Doe officer that he falls often and frequently injures himself. John Doe officer told

Williams he would call health services.

        About twenty minutes later, defendant Sheryl Kinyon, a nurse and the assistant health

services manager, looked into Williams’ window. Williams asserts he told her that he fell and

injured himself, and he used his right arm to raise his injured arm so she could see. Williams

asserts she walked a short distance away and began to talk to defendant officer Danielle Hagan,

who was preparing to distribute staff-controlled medication. Williams asserts he told Kinyon that

he may have broken or fractured his arm, could not use his elbow, and was in a lot of pain.

Williams asserts that Kinyon ignored him and kept talking to Hagan for another three to four

minutes. Kinyon then left without further interaction with Williams.

        Hagan then came to Williams’ cell and asked him what medication he wanted. He told her

he needed medical attention for his arm and knee. Hagan told him that Kinyon was aware of his

injuries, but Williams asked Hagan to call health services again. Hagan agreed to do so and

continued distributing medications. Williams asserts Hagen did not call health services.



                                                       3

         Case 1:20-cv-00707-WCG Filed 07/28/20 Page 3 of 11 Document 17
       Less than an hour later, defendant Jamie Adams and Kinyon came back to the vestibule in

front of Williams’ cell to talk to another inmate. Williams asserts that he got Adams’ attention

and told her about his injuries, which had happened about an hour earlier. Williams says Adams

ignored his please for “emergent help” and instead asked him if he had filled out a blue slip. ECF

No. 1 at 5. Williams told Adams, “[Y]ou’re the health services manager and a nurse. I just got

this injury you see the swelling on my arm. The guards stated they called HSU and shortly after

that Kinyon shows up so I thought she was here to respond to my injury. . . . Hagan stated she

would call HSU, and again b---- I thought you were here responding to my injury. You are a nurse

right?” Id. at 5. In response, Adams and Kinyon walked away laughing. Williams does not clarify

if or when he submitted a health services request as Adams instructed.

       Williams asserts that, three days later, he saw nurse Erin Whirle. It is not clear why

Williams had an appointment with Whirle (Williams suffers from many health conditions), but he

alleges that she could see the injury on his arm and knee. She prescribed a small ice pack (about

the size of a cigarette pack) for the swelling. Whirle told Williams she would refer him to see the

provider.

       About a week after the incident, on July 1, 2019, defendant Sandra McArdle saw Williams

for an unrelated issue. She refused to examine Williams’ injuries from the fall, telling him that

Whirle had not documented that he needed to be examined for that reason. Williams says he was

in a lot of pain and could not bend his elbow at all. He asserts that his elbow was three times its

normal size. Williams’ knee was in a similar condition; he says he had to use his wheelchair and

could not use his walker.

       Williams was not seen for his injuries until August 21, 2019, nearly two months after the

incident. Williams asserts that he told McArdle that he had been requesting to be seen for his



                                                4

        Case 1:20-cv-00707-WCG Filed 07/28/20 Page 4 of 11 Document 17
injuries, but his requests had been ignored. Williams also told her that he believed she, Adams,

and Kinyon were “throwing away [his] request because [he] cuss[ed] [them] out and this is all 3

of [their] forms of retaliation to make [him] suffer since neither of [them] can get an officer to

write [him] a conduct report for disrespect so [they] will make [him] suffer.” ECF No. 1 at 7.

After McArdle denied his accusation, Williams called her “a lying B.” Id.

       McArdle ordered ice and x-rays and told him to use Celebrex for the pain. Williams

explains that Celebrex was not available to him at that time. He asserts that he explained to her

on July 1 and again on August 24 that he was not able to get his prescription refilled. McArdle

told Williams she would be notified if a refill order was needed. He explains that his requests for

refills were denied many times and that McArdle and Adams knew that he had nothing to address

his pain. He finally was able to get pain medication in late August. He says he suffered in pain

for three months.

       Williams alleges that he filed an inmate complaint about injuring himself and indicated

that he had spoken to a third-shift officer and Hagan about his injuries. He asserts that defendant

Julia Payne, the inmate complaint examiner, “deliberately investigated the complaint to defeat it.”

ECF No. 1 at 9. According to Williams, Payne spoke to someone who had no personal knowledge

about the incident. Payne allegedly did not speak to the John Doe officer or Hagan when

investigating Williams’ inmate complaint. Williams alleges that this is Payne’s practice. “She

comes to a meeting of the minds to conspire and defeat [his] complaints with false statements by

her and her co-conspirators.” Id.

       Williams also alleges that defendants Andrea Titlbach and J. Hill, both business office

employees, refused to allow him to make copies of his original documents. Williams asserts that




                                                5

        Case 1:20-cv-00707-WCG Filed 07/28/20 Page 5 of 11 Document 17
the corrections complaint examiner frequently denies his appeals because Williams fails to provide

evidence warranting overturning the inmate complaint examiner’s decisions.

                                      THE COURT’S ANALYSIS

       To state a claim under the Eighth Amendment, a plaintiff must allege that prison officials

intentionally disregarded a known, objectively serious medical condition that posed an excessive

risk to the plaintiff’s health. Perez v. Fenoglio, 792 F.3d 768, 777 (7th Cir. 2015) (citations

omitted). “A delay in treatment may show deliberate indifference if it exacerbated [the plaintiff’s]

injury or unnecessarily prolonged his pain.” Id. at 777-78.

       Williams states a claim under the Eighth Amendment against Kinyon, Adams, and

McArdle based on his allegations that they ignored his verbal and written requests that they treat

his arm and knee injuries and address his complaints of pain. He also states a claim of deliberate

indifference against Whirle. According to Williams, she acknowledged that he should be seen by

a provider and told him she would make the required referral; however, he was later informed that

she never entered the referral. As a result of her alleged failure to refer Williams to a provider, his

treatment was delayed and his suffering prolonged. Development of the record is necessary to

determine whether her failure to enter the referral was a result of negligence (which does not

violate the Constitution) or whether it was intentional. At this point, Williams’ allegations are

sufficient for him to proceed against her.

       William may not, however, proceed on a retaliation claim against Kinyon, Adams, and

McArdle. “To prevail on a First Amendment retaliation claim, [Williams] must ultimately show

that (1) he engaged in activity protected by the First Amendment; (2) he suffered a deprivation that

would likely deter First Amendment activity in the future; and (3) the First Amendment activity

was ‘at least a motivating factor’ in the Defendants’ decision to take the retaliatory action.”



                                                  6

        Case 1:20-cv-00707-WCG Filed 07/28/20 Page 6 of 11 Document 17
Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009) (citations omitted). Williams alleges that

Kinyon, Adams, and McArdle ignored his verbal and written requests for medical treatment and

made him suffer because he had cussed them out on prior occasions. Cussing out prison officials

is not protected speech. “Inmates retain a First Amendment right to complain about prison staff,

whether orally or in writing, but only in ways consistent with their status as prisoners. . . .

Insubordinate, verbal remarks to prison staff are inconsistent with the status of a prisoner.” Caffey

v. Maue, 679 F. App’x 487, 490 (7th Cir. 2017) (citations omitted). Because Williams did not

engage in activity protected by the First Amendment when he cussed out Kinyon, Adams, and

McArdle, he fails to state a retaliation claim against them.

       Williams also fails to state a claim of deliberate indifference against the John Doe officer

and Hagan based on his allegations that they did not immediately report his injuries to health

services. Even assuming Williams’ allegations are true, their failure to contact health services did

not harm Williams. Williams reports that, within twenty minutes of reporting his fall to the John

Doe officer, Kinyon arrived at his cell and Williams was able to give her a full account of what

happened and the injuries he suffered. After Williams asked Hagan to call health services, she

reminded him that Kinyon was already aware of his injuries, and in any event, Kinyon and Adams

were near his cell within an hour of him speaking to Hagan. Williams was able to interact (albeit

briefly) with Adams and once again asked for help.

       As such, the delay in treatment that Williams experienced was not caused by the officers

failing to relay his needs to health services; the delay was caused by Kinyon and Adams allegedly

ignoring him after he asked for help. As the Seventh Circuit has explained, “there is no tort—

common law, statutory, or constitutional—without an injury, actual or at least probabilistic.”

Jackson v. Pollin, 733 F.3d 786, 790 (7th Cir. 2013). Because Williams’ allegations do not give



                                                 7

        Case 1:20-cv-00707-WCG Filed 07/28/20 Page 7 of 11 Document 17
rise to a reasonable inference that the officers’ inaction resulted in an injury to Williams, Williams

fails to state a claim against them.

       Williams also fails to state a claim against Payne, the inmate complaint examiner, based

on his allegations that she defeated his inmate complaint by conducting a poor investigation. The

Seventh Circuit has consistently held that “[o]nly persons who cause or participate in the violations

are responsible,” and “[r]uling against a prisoner on an administrative complaint does not cause or

contribute to the violation.” George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007). Payne’s allegedly

poor investigation and denial of Williams’ inmate complaint did not cause or contribute to the

delay in treatment, so he fails to state a claim against her.

       Williams also alleges that Payne has a practice of poorly investigating inmate complaints

so that she can deny them. Such a claim, however, would involve questions of law and fact not

relevant to the claims Williams states in this case. To prove such a claim, Williams would have

to provide evidence of Payne’s investigations of his and other inmates’ complaints, none of which

would be relevant to Williams’ claim that Kinyon, Adams, and McArdle were deliberately

indifferent to his serious medical needs. Accordingly, if Williams wants to sue Payne on this basis,

he needs to do so in a separate lawsuit. See George, 507 F.3d at 607 (“Unrelated claims against

different defendants belong in different suits.”).

       Finally, Williams fails to state a claim against Titlbach and Hill based on his allegations

that the corrections complaint examiner denied his appeal because Titlbach and Hill refused to

provide him with copies of documents he needed to support his appeal. Williams does not have a

constitutional right to grievance procedures. Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir.

1996). Also, while prisoners have a constitutional right of access to the courts, to state such a

claim, a plaintiff must plead that the defendants’ acts prevented him from pursuing a nonfrivolous



                                                     8

         Case 1:20-cv-00707-WCG Filed 07/28/20 Page 8 of 11 Document 17
claim. Flournoy v. Schomig, 152 F. App’x 535, 539 (7th Cir. 2005). Because Titlbach and Hill’s

refusal to make copies did not prevent Williams from pursuing his claims in court, he cannot state

an access-to-courts claim against them.

                                             ORDER

       IT IS THEREFORE ORDERED that Williams’ motion for leave to proceed in forma

pauperis (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that Williams’ motion for relief from judgment (ECF No.

14) is DENIED as moot.

       IT IS FURTHER ORDERED that Danielle Hagan, Julia Payne, Andrea Titlbach, J. Hill,

and John Doe are DISMISSED because Williams fails to state a claim against them.

       IT IS FURTHER ORDERED that pursuant to an informal service agreement between

the Wisconsin Department of Justice and this court, copies of Williams’ complaint and this order

are being electronically sent today to the Wisconsin Department of Justice for service on Sheryl

Kinyon, Jamie Adams, and Erin Whirle.

       IT IS FURTHER ORDERED that, pursuant to the informal service agreement between

the Wisconsin Department of Justice and this court, Kinyon, Adams, and Whirle shall file a

responsive pleading to the complaint within sixty days of receiving electronic notice of this order.

       IT IS FURTHER ORDERED that the United States Marshal shall serve a copy of the

complaint and this order upon defendant Sandra McArdle pursuant to Federal Rule of Civil

Procedure 4. Plaintiff is advised that Congress requires the U.S. Marshals Service to charge for

making or attempting such service. 28 U.S.C. § 1921(a). The current fee for waiver-of-service

packages is $8.00 per item mailed. The full fee schedule is provided at 28 C.F.R. §§ 0.114(a)(2)–

(3). Although Congress requires the court to order service by the U.S. Marshals Service precisely



                                                 9

        Case 1:20-cv-00707-WCG Filed 07/28/20 Page 9 of 11 Document 17
because in forma pauperis plaintiffs are indigent, it has not made any provision for these fees to

be waived either by the court or by the U.S. Marshals Service. The U.S. Marshals Service will

give Williams information on how to remit payment. The court is not involved in the collection

of the fee.

        IT IS FURTHER ORDERED that the McArdle shall file a responsive pleading to the

complaint.

        IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $347.00 balance of the filing fee by collecting monthly

payments from Williams’ prison trust account in an amount equal to 20% of the preceding month’s

income credited to the prisoner’s trust account and forwarding payments to the Clerk of Court each

time the amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The

payments shall be clearly identified by the case name and number assigned to this action. If

Williams is transferred to another institution, the transferring institution shall forward a copy of

this order along with Williams’ remaining balance to the receiving institution.

        IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the prisoner is confined.

        IT IS FURTHER ORDERED that the parties may not begin discovery until after the

court enters a scheduling order setting deadlines for discovery and dispositive motions.

        IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to institution staff, who will

scan and e-mail documents to the court. The Prisoner E-Filing Program is mandatory for all

inmates of Green Bay Correctional Institution, Waupun Correctional Institution, Dodge

Correctional Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,



                                                10

        Case 1:20-cv-00707-WCG Filed 07/28/20 Page 10 of 11 Document 17
and Oshkosh Correctional Institution. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the court to the following address:

                               Honorable William C. Griesbach
                               c/o Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               125 S. Jefferson Street, Suite 102
                               Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       Williams is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute.

       In addition, the parties must notify the Clerk of Court of any change of address. Failure to

do so could result in orders or other information not being timely delivered, thus affecting the legal

rights of the parties. Therefore, failure to provide your correct address could result in dismissal of

your case for failure to prosecute.

       Dated at Green Bay, Wisconsin this       28th      day of July, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                     11

        Case 1:20-cv-00707-WCG Filed 07/28/20 Page 11 of 11 Document 17
